Case 2:20-cr-20162-LVP-RSW ECF No. 90, PageID.389 Filed 03/25/21 Page 1 of 1
PS8
(8/88)




                       United States District Court
                                            for the
                                  Eastern District of Michigan
U.S.A. vs. Abdallah, Hassan                                                       Docket No. 20-20162-01
                         Petition for Action on Conditions of Pretrial Release
         COMES NOW David E. Nicoloff, PRETRIAL SERVICES OFFICER presenting an official report
upon the conduct of defendant ABDALLAH, Hassan, who was placed under pretrial release supervision on
a $10,000 Unsecured Bond by the Honorable Anthony P. Patti sitting in the court at Detroit, Michigan, on
June 17, 2020, under the conditions to report, as directed, to Pretrial Services, Surrender any passport to
Pretrial Services, do not obtain a passport or other international travel documents, travel restricted to the
continental United States, do not possess a firearm, destructive device, or other dangerous weapons, do not
bill, or caused to be billed, any federal healthcare program, including Medicare and Medicaid, remove all
firearms from the residence and provide verification to Pretrial Services of same, and travel allowed to United
States Virgin Islands after approval from Pretrial Services and providing proof to Pretrial Services of
litigation and documented travel plans.



             Respectfully presenting petition for action of court and for cause as follows:
The defendant has notified Pretrial Services that due to federal charges and financial obligations; he is
experiencing symptoms of depression. The United States attorney and the defense counsel were both notified
of this request by Pretrial Services.
PRAYING THAT THE COURT WILL ORDER the bond conditions to be modified to include the
defendant participate in mental health treatment as directed by Pretrial Services.




                ORDER OF COURT                                      I Declare under penalty of perjury that the
                                                                    foregoing is true and correct.
                                                                              Executed on March 11, 2021
                                  25th
 Considered and ordered this __________    day of
 ____________, 20____
 March              21 and ordered filed and
 made a part of the records in the above case.
                                                                            _ ___/s/ David Nicoloff______

                                                                              U.S. Pretrial Services Officer
  ___________________________________
  s/Linda V. Parker                                                             Place: Detroit, Michigan
                                                                                 Date: March 11, 2021
  United States District Judge Linda V. Parker
